 FLASCO MFG. CO.611Fiasco Manufacturing Co.andDistrict Lodge 162,InternationalAssociation of Machinists and Aerospace Workers, AFL-CIO.Case 18-CA-21792.January 5, 1967DECISION AND ORDEROn June 13, 1966, Trial Examiner Robert E. Mullin issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent filed exceptions to the Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'[The Board adopted the Trial.Examiner'sRecommendedOrder.]'We correctthe date of employee Mikalauskas'reemployment to read, "January 24,1966,"instead of January 24,1965, as appears in the Trial Examiner'sDecision.Because it does not appear to him that arbitration was availableto the Unionunder thegoverning contractto resolvetheMikalauskas-Larson discharge matter,Member Brownhas considered it appropriate to pass upon the legality of the discharges at this time inthis unfair labor practice proceeding.See his separate opinions inCloverleaf Division ofAdamsDairyCo.,147 NLRB 1410,andThor Power Tool Company,148 NLRB 1379.TRIAL EXAMINER'S DECISIONUpon -a charge filedby the Union,the General Counsel oftheNational LaborRelations Board,by the RegionalDirector for Region 18 (Minneapolis,Minne-sota),issued his complaint and notice of hearing dated March 15, 1966,againstFlascoManufacturingCo. (hereincalled the Respondent,or Employer),allegingthat the latter hadengaged,and is engaging,in unfair labor practices within themeaning of Section 8(a)(3) and(1) of the National Labor RelationsAct, hereincalled the Act. Thecomplaint,the charge,'and notice of hearing were duly servedupon the parties. In its answer,as amended at the hearing,the Respondent concededcertain factsas to its business operations,but itdenied all allegationsthat it hadcommitted any unfair labor practicesPursuant to notice,a hearing was held onApril 5, 1966,at Sioux City, Iowa,before TrialExaminerRobert E.Mullin.All parties appeared at the hearing, withcounsel, and were given full opportunity to be heard,to examine and cross-examine witnesses,and to introduce relevant and competent evidence.Subsequentto the close of thehearing, briefson behalf ofthe Respondent and the General'The charge was filed on January 19, 1966.162 NLRB No. 56. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel were submitted to me. A motion to dismiss, upon which ruling wasreserved at the conclusion of the hearing, is disposed of in accordance with thefindings-and conclusions that follow.Upon the entire record in the case, the briefs of the parties, and from my observa-tion of the demeanor of the witnesses as they testified, I make the following:FINDINGS OF FACT -I.THE BUSINESS OF THE RESPONDENTThe Respondent, an Iowa corporation with its principal office and plant at SiouxCity, Iowa, is engaged in the manufacture of truck bodies and trailers. During the12 months preceding the filing of the charge, the Respondent, in the course andconduct of its business operations, rendered sales and services, the gross value ofwhich exceeded $50,000. During this same period of time the Respondent's salesto points outside the State of Iowa exceeded $50,000. Upon the foregoing facts, theRespondent concedes, and I find, that Fiasco Manufacturing Co., is engaged incommerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDDistrict Lodge 162, International Association of Machinists and Aerospace Work-ers,AFL-CIO (herein called Union or Machinists), is a labor organization withinthe meaning of the Act.III.THE ALLEGED UNFAIR LABOR, PRACTICESA. IntroductionOn February 12, 1965, after a Board-conducted representation election, the Unionwas certified as the exclusive bargaining agent of a unit consisting of the productionand maintenance employees at the Respondent's plant in Sioux City, Iowa. Therefollowed a series of collective-bargaining conferences at which the Employer was.represented by James Reynolds, executive vice president of the Midwest Employers'Council, and the Union was represented by John O'Connor, its business representa-tive.On June 28, 1965, and at the conclusion of these negotiations, the partiesexecuted a collective-bargaining agreement.On December 30, 1965, the Respondent terminated the employment of SimasMikalauskas and Randall Larson. The General Counsel contends that these employ-ees were in the bargaining unit and were terminated because the Union insisted thatthey be paid the minimum wage provided in the collective-bargaining agreement.This allegation is denied by the Respondent, according to whom the two employees,in question were, in fact, temporary spot laborers, and thus not within the bargain-ing unit.B. The factsThe collective-bargaining agreement between the parties provided a minimumstarting pay rate of $1.50 an hour, a rate of $1.55 after the completion of a proba-tionary period,2 and a rate of $1.60 an hour after an employee completed 6 monthsof service. The agreement also provided 3 that all employees of record on the datethe agreement became effective would receive 5 cents an hour increase in pay.Immediately after the execution of the contract, the Respondent put into effect thislastmentioned provision and granted a 5-cent an hour raise to all the employees.then on its payroll.Simas Mikalauskas was hired by the Respondent in March 1965, at the rate of$1.30 an hour. On June 28, 1965, the date the collective-bargaining agreement wentinto effect, he received the 5-cent an hour raise granted to all employees. Thereafter,and until his discharge, he received $1.35 an hour.Mikalauskas was a Lithuanian immigrant who came to this country in 1950. Hecould neither speak nor write English and testified through an interpreter. Fromthe time that he was hired, Mikalauskas was a laborer in the material shed wherehe worked with Joseph Feeley. Feeley, a yardman in the Respondent's employ forsome time, did not speak Lithuanian. He testified, however, that notwithstandingthe language barrier, he was able somehow to communicate most of his orders and2 Article VI established a 45-day probationary period for new employees.3 In articleXXIV, section 3. FLASCO MFG. CO.613requests toMikalauskas. Feeley characterizedMikalauskas as a very satisfactory-employee who was more dependable than most of the other coworkers on whom hehad to relyfor assistance.Randall Larson was an 18-year old high school student who was first employedby the Respondent in September 1965. He was hired in conjunction with an indus-trial training program conducted by Central High School in Sioux City wherebystudents in their senior year were provided an opportunity to secure on-the-jobtraining at plants located in the area. Larson worked 15 hours a week and waspaid at the rate of $1.25 an hour.In the fall of 1965 the Union pressed for the settlement of several grievanceshaving to do with access to the plant and the wage rate being paid to certainemployees. As the result of an exchange of letters which began in October andcontinued until early December, a meeting between representatives of the Unionand the Employer was held on December 16, 1965. At this meeting the Respondentwas represented by James Reynolds, its labor relations advisor, Leroy Taylor, itsplant manager or superintendent, and George Wiegand, the assistant superintendent.The Union was represented by Business Agent O'Connor and a committee of threeemployees.After the disposition of the grievances arising out of the Union's contention thatits representatives had been denied access to the plant, O'Connor brought up thesubject of the wage rate being paid Mikalauskas and Larson. The union position,as set forth by O'Connor, was that both of these employees were members of thebargaining unit and, therefore, entitled to the minimum pay rate of $1.50 an hour.The Respondent refused to accede to this construction of the contract and, throughReynolds, contended thatMikalauskas and Larson were only "temporary spotemployees," a category exempted from the bargaining unit, as defined in theAccording to the credible and uncontradicted testimony of O'Connor, Reynoldsstated at the meeting that if the Union insisted that the two individuals receive the$1.50 rate, the Employer would discharge them. The union' representative then toldReynolds that if the Company took this action the Union would file a grievanceand, if necessary, take the matter to arbitration., Reynolds' response was that theEmployer was free to pay Mikalauskas and Larson any rate it desired and that itwould refuse to arbitrate the matter. The meeting closed, when the union repre-sentatives stated that they would take the Employer's stand under consideration andinform Reynolds by letter as to their final position.On December 21, O'Connor wrote a letter to Reynolds in.which he stated,interalia,established by the contract. He also stated that if the Company terminated theseemployees as the result of this demand, the Union would exercise its right to filea grievance and request arbitration of the matter. In a letter to O'Connor, datedDecember 22, Reynolds replied as follows:Regarding your letter of December 21st,pleaseunderstand that in accordancewith our recent . . . grievancemeeting, [onDecember 16] you are on recordas saying, "Go ahead and fire the school boy, we don't care." So this closesthat aspect.As far as the olderman goes,we repeat that our position is that he is tem-porary spot labor and does not come under the contractwage rates.Of course, if we fire this man, you have the right to grieve but if you willread the contract, nothing prohibits our terminating this man and theissue isnotarbitrable.In a letter to Reynolds dated December 28, O'Connor tookissuewith Reynolds onthe comment about Larson which Reynolds had attributed to him. O'Connor statedthat what he had said was that if Larson had not, finished his probationary periodthe Company could dismiss him, but that, in any event, Larson was entitled to thewage rate which the contract provided. In the letter O'Connor also reiterated theUnion's contention that Mikalauskas was aregular- employee, having worked farpast the time of probation and that he was entitled to thewage rateprovided inthe contract for bargainingunitemployees. O'Connor concluded with the statementthat in the event Mikalauskas was terminated without good cause the matter wouldbe subject to arbitration as well as the question of the wagerates being paid.'ArticleXV "Non-Bargaining Unit Employees" provided : "Non-bargaining unit em-ployees such as temporary spot labor shall be allowed to perform any work normallyperformed by employees in the bargaining unit " 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn a letter dated December 29, Reynolds replied to O'Connor as follows:Regarding your letter of December 28, 1965, we want you to know that weno longer have any use for these two men and their employment will beterminated.As far as arbitration goes, no dice.The contract specifically gives manage-ment the right to discharge andnothingis said about"good cause."So you have now done your job. You have put two men out of work. Ithink this is unfortunate.The terminations to which Reynolds referred in the above letter occurred onDecember 30, 1965.Joseph Feeley testified that on December 29, Plant Manager Taylor and RobertLansworth,a foreman,came to where he and Mikalauskas were working.Accordingto Feeley,Taylor asked him to inform Mikalauskas that the following day (Decem-ber 30)would be his last day at work and that he would then be laid off.Feeleytestified that he asked Taylor"what is this,some damn union doings or somethinglike that going on?" and that the plant officials thereupon replied that it was "partly"due to that problem.According to Feeley, he then asked why Mikalauskas was notleft alone and Taylor replied that"maybe they would get this thing straightenedout later on,as they got things cooled off a little bit he could probably get backtowork." 5Feeley's testimony was credible.Itwas also uncontradicted andundenied,for neither Taylor nor Lansworth appeared as witnesses at the hearing.Feeley testified that he relayed the message,as directed,but that to do so he hadto enlist the assistanceof AnthonyStrozdas,a coworker who was fluentin Lith-uanian and could converse with Mikalauskas in his native tongue.Feeley,withStrozdas as his interpreter,thereupon relayed to Mikalauskas the message that theplant officials had asked that he convey to that employee.According to Mikalauskas,during the ensuing conversation,Feeley explained to him that he was being termi-nated because"The Union wanted to raise me and the Company refused." 6Larson was notified on December 30 that he was being terminated.According tothe employee,Plant Manager Taylor came to where he was at work and told himthat "the union was raising some sort of a fuss so I was being laid off ."Larson's testimony was credible.Itwas also uncontradicted and undenied, forneither Taylor nor anyone else for the Respondent testified as to the circumstancessurrounding his termination.On January 6, 1966,theCompany had an advertisement in theSioux CityJournal,adailynewspaper of general circulation,stating that it needed workersand laborers immediately.On January 19, the Union filed the charge on which the complaint in this casewas issued.On January 21, the Respondent called in both Mikalauskas and Larson and hadeach of them sign a prepared statement-which read as follows:I,________________________, do hereby state and affirm that the followingstatement is true and accurate to the best of my knowledge.My employmentwith Fiasco Manufacturing Company was terminated on December 30, 1965.As far as I am concerned,Iwas not terminated for any reason other thanthe company felt it bould no longer,economically,use my services.They hadno more work for me.I was not terminated for any reasons of concerted activities in behalf of Dis-trictLodge 163, International Association of Machinists,AFL-CIO.The statement which Mikalauskas signed was witnessed by both Wiegand and Lans-worth.That which Larson signed was witnessed solely by Wiegand.Both statementsalso bore the signature of a notary before whom they were purportedly subscribedand sworn to on the day in question.Reynolds testified that it was he who hadprepared the draft of these statements.Feeley testified that on or about January 20, Plant Manager Taylor asked that heget word to Mikalauskas that he was to come back to work, but that first he woulde The quotations in this paragraph are from Feeley's testimony.6 The quotation is from Mikalauskas'testimony.His testimony,though credible, wasvery disjointed and difficult to understand.Whereas in his testimony the quoted passageis attributed to Taylor driectly, from the testimony of Feeley and Strozdas it is apparentthat the statement was made to him by Strozdas and Feeley during the conversationwhich they had with him on the subject. FLASCOMFG. CO.615have to report to the plant office. According to Feeley, either Taylor or Wiegand,he could not recall which, also told him that before Mikalauskas could return toduty "he would have to sign a paper." 7Mikalauskas testified that when he reported to the plant office on January 21,Weigand and Lansworth were there and that they had him sign "some papers." 8He further testified that although Wiegand said- several things to him at the timehe did not understand him, that there was no interpreter present, and that he signedthe statement without being able to read it, the statement, of course, being in Eng-lish.Although the statement purports to have been taken under oath and bears anotarial seal,Mikalauskas testified that at the time he signed the document presentedto him by Wiegand he did not raise his right hand or swear to the statement whichhe executed.Mikalauskas was not put to work the same day that he signed the document inquestion, but he was reemployed on January 24, 1965.Larson's testimony with respect to the circumstances under which he signed theforegoing typed statement was similar to that of Mikalauskas. According to Larson,he was instructed to report to Wiegand's office "to sign a paper." The employeetestified that when he reached the superintendent's office, Wiegand showed him thestatement which was then ready for his signature. According to Larson, Wiegandtold him that he was being laid off for reasons of economy, that the statementexplained the ground for this action, and "then he said something to the effect thatwhen school was out to come back and maybe I could get back on again workingfor him, and then he had me sign this." 9Larson testified that he thereupon signed the document. Larson's statement alsopurports to be an affidavit taken under oath and bearing a notarial seal. The wit-ness,however, testified that he did not raise his hand, or swear to it, and that hemerely signed the instrument which Wiegand handed to him.Sometime later, Larson received a letter offering him reemployment.'() Larsontestified that he ignored the letter when it arrived because he was no longer inter-ested in working for the Respondent.At the hearing Reynolds was the only witness called by the Respondent. He testi-fied with respect to the meeting of December 16 and the grievances which werediscussed at that time. In many respects there was no conflict between his testimonyand that of the witnesses for the General Counsel. In connection with the Respond-ent'scontention as to the meaning of the term "temporary spot labor" whichappears in the collective-bargaining agreement of the parties, Reynolds testified thatsuch laborers were "people who have no regular promise of a job, do not work afullweek, are intermittent ....This definition, however, could not fit Mikalaus-kas who had worked at the plant regularly from the time he was hired in March1965 until his termination in December. Reynolds conceded as much in his testi-mony when he described Mikalauskas as:"a man who was hired on a very untem-porary basis." He went on to testify, however, that because of that fact Mikalaus-kas' situation was discussed at one of the last bargaining sessions in June.Apart from Reynold's testimony that Mikalauskas' name had been mentioned atone of the bargainingsessions,there is no evidence that the parties agreed that heshould be excluded from the unit. Moreover, Business Agent O'Connor testified thatthere was no discussion of Mikalauskas at any time during the contract negotiations.He also testified that insofar as he had any understanding from the negotiations ofthe term "temporary spot labor" it referred only to the labor that would be neededfor a day, or a day and a half, and at infrequent intervals, to unload a car oflumber which the regular employees were not able to handle." O'Connor's testi-mony to this effect was corroboratedin some measureby that of Raymond Rusch-mann.The latter was the union steward. At the time the collective-bargaining agree-ment wentintoeffect he met with Wiegand, the assistant superintendent, to preparea list of those eligible for the 5-cent an hour raise that all bargaining unit employ-ees were to receive. According to Ruschmann, he insisted that since Mikalauskashad completed his 45-day probationary period, as required by the contract, the7 The quotationis from Feeley's credible,undenfedtestimony.8 The quotation-is fromMikalauskas'testimony.0 The quotations in this paragraph are fromLarson's testimony, all of which wasundenfed.10The record doesnot reflectthe date that Larson received this letter.11Reynolds,who testified after O'Connor had been on the stand, conceded that heagreed, in substance, with O'Connor's definitionof "temporary spot labor." '616DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion felt that this employeeshould be considered eligible forthe same pay rateas the restof the employeesin the bargaining unit.Ruschmanntestified thatWie-gand refusedand declared that if the Unionpersisted in this demandthe Companywould terminateMikalauskas rather than pay him the same rate as the other-employees weregetting.According to Ruschmann,as a resultof the unyielding posi-tionwhichWiegandmaintained in their discussion,he decided to withdraw therequest on behalf of Mikalauskas. He testified thatin closingthe discussion withthe plant manager he told Wiegand that because the Union did not want Mikalaus-kas to be out of a job he "would not push [the subject].at that time." 12On the basis of the foregoingfindings, itismy conclusion that the subject ofMikalauskas' status was never specifically discussed during the course of the collective-bargaining negotiations and that the parties never agreed that he would beexcluded from the bargaining unit on the ground that he was only "temporary spotlabor."Moreover, it is my conclusion that not until after the contract was executed,did the Respondent advance the position that Mikalauskas was not to be accordedthe benefits of the collective-bargaining agreement. Ruschmann withdrew the Union'sobjection after discussing the matter with Wiegand for fear that an adamant standmight result in the employee's immediate discharge. In the fall of 1965, however,theUnion chose to renew its objection to the rate that Mikalauskas was gettingand, to object, additionally at that time, that Larson, another employee, was also'being excluded from the benefits of the collective-bargainingagreement.Larson, avocational education program trainee, was working 15 hours a week, every week,and on a regular basis. In effect, he was in the category of a "regular part-timeemployee." On the basis of Reynold's own definition of "temporary spot labor" itwould not appear that Larson could be so categorized. It is even more' obvious thatsuch a classification could not be applied to Mikalauskas who had worked regularly-at the Respondent's plantfor almost 10 months.In any event, and regardless of the merits of the Union's positionas towhetherthese employees were to be accorded the benefits the contract provided for mem-bers of the bargaining unit, it was plainly protected concerted activity for theUnion to raise theissueas to the status of Mikalauskas and Larson under theagreement. It was likewise a subject which the Employer was compelled to considerin grievance negotiations with the Union. In the event such bargaining did notresolve the issue, either party could seek to vindicateitspositionthrough arbitra-tion. In its letter to Reynolds, dated December 28, the Union announced that if theCompany did not adjust the wage rates of these two employees to what the Unionfelt the contract required, it would submit the matter to arbitrationas their repre-sentative. In his answer, dated December 29, Reynolds stated that the matter wasnot arbitrable, that the Company had concluded that it had no further use for themen, that they were being terminatedand, in a finalacidcomment, he concludedthe letter to O'Connor with thestatement:So you have now done your job. You have puttwo men outof work. I thinkthis is unfortunate.On December 29, the plant management notified Mikalauskas that he was beingterminated.The next day Plant Superintendent Taylor notified Larson that he, also,was being laid off, because "the union was raising some sort of fuss."On the findings set forth above, it is my conclusion that both Mikalauskas andLarson were terminated by the Respondent because the Union had- insisted at thegrievance meeting that they were not temporary laborers,that they were membersof the bargaining unit,that the contract rates were applicable to them and thatthey were entitled to the minimum rate established therein, rather than the sub-stantially lower rates which the two employees were being paid.It is well estab-lished,and I find,that by such action the Employer plainly interfered with,restrained,and coerced the employees in the exercise of protected concerted activ-ity,and thereby violated Section 8(a)(1) ofthe Act.Bunney Bros. Construction-Company,139 NLRB 1516,1519;B & M Excavating,Inc.,155 NLRB 1152,WallsManufacturing Company, Inc.,137NLRB1317,1319,enfd.321F.2d 753(C.A.D.C.),cert.denied 375U.S. 923.N.L.R.B. v. Moss Planing Mill Co.,206F.2d 557,559-561 (C.A. 4). Moreover,since the moving cause for the Respond-ent's termination of these employees was the attempt by the Union to secure themthe contract wage rates,their discharge also constituted discrimination within the12 AlthoughWiegand refused to raise Milalauskas' rate to the $1.50 minimum of theother employees,he did give him a 5-cent increase effective on June 28,thereby bringingthe employee's wage to $1.35 an hour. FLASCO MFG. CO.617meaning ofSection-8(a)(3).The Bankers Warehouse Company,146 NLRB 1197,1200;Edmund A.GrayCo., Inc.,142 NLRB 590, 598;N.L.R.B. v. Bowman Trans-portation,Inc.,314 F.2d 497, 498 (C.A. 5).13Alleged Independent Violations of Section8(a)(1)The General Counsel alleged that the Respondent also violated Section8(a) (1)of the Act by the manner in which, on January 21, 1966, it secured from bothMikalauskas and Larson the signed statements which have been described earlierherein.This charge is denied by the Respondent.Earlier in this Decision, it, has been found that the termination of both Mika-lauskas and Larson constituted a violation of Section 8(a)(3) and (1) by theRespondent. The charge, upon which the complaint in this case was issued, wasfiled by the Machinists on January 19, 1966. By the statements in question, bothof these employees purportedly averred that they had been terminated solely forreasonsof economy and not because of concerted activities in connection with theUnion. If taken at face value, in effect, they constituted an attempted repudiationby these employees of the basis for the charge filed 2 days earlier on their behalfby the Machinists.14 From the findings set forth above, it is clear that these state-ments weresecured from Mikalauskas and Larson after the two employees weregiven to understand that the execution of some such document was a conditionprecedent to their reemployment. Thus, the plant management had Feeley tellMikalauskas that he could return to work but that he would first have to reportto the plant office "to sign a paper." Thereafter, Mikalauskas, a Lithuanian immi-grant who could speak practically no English and who could not read it at all,was proffered the statement in question and told where to sign his name. Larson,of course, was under no such disability. He could, and apparently did, read thestatement which Wiegand presented for his signature. At the same time and duringhis conversation with the employee, Wiegand held out the promise that "whenschool was out to come back and maybe [he] could get back on again workingfor him."In the light of the foregoing facts, it is my conclusion that the statements ofboth Mikalauskas and Larson' purportedly repudiating the substance of the chargefiled on their behalf by the Union only 2 days before, were secured under circum-stancesthat'constituted interference, restraint, and coercion. By such conduct theRespondent further violated Section 8(a)(1) of the Act.East Texas Pulp and'Paper Company,143NLRB 427, 445-446;ShellOilCompany,95NLRB 102,124-125.CONCLUSIONS of LAw1.The Respondent is engaged in commerce and the Union is a labor organiza--tion, all within the meaning of the Act.18At the hearing, and in Its brief, the Respondent protested that the issues Involved inthis case should have been referred to an arbitrator for disposition in accordance with theprovisionsof the collective-bargaining agreement between the parties. There is no meritto this argument. In the first place, as appears from Reynolds' letter of December 29, 1965,notwithstanding the Union's request that the matter in issue be referred to arbitration,the Respondentrefused onthe ground that the terminations involved questions that were not-arbitrable. Thus, having frustrated the arbitral process by this declination, the Employermay not now urge the Board to defer the matter to arbitration.Leroy Machine Co , Inc ,147 NLRB 1431, footnote 2. In any event, the Board's jurisdiction to remedy unfair laborpractices is not preempted, or ousted, by the possible existence of contractual obligationsarising fromthe same circumstances, for Section 10(a) of the Act expressly provides thatthe Board's power to prevent unfair labor practices shall not be affected by any othermeans of adjustment, or prevention established by agreement, law or otherwise.N L R Pv.Wagner Iron, Works,220 F.2d 126, 137 (C.A.7) ; N.L.R.B. v. Radio Officers' Union,196F.2d 960, 965 (C.A. 2), affd. 347 U S.17 ; Local 174, Teamsters Union v. Lucas Flour Co,369 U.S. 95, footnote 9;Cloverleaf Division of Adams Dairy Co.,147 NLRB 1410, 1415-16;Great Dane Trailers, Inc.,150 NLRB 438, 439 Insofar as the collective-bargaining agree-ment here involved might be construed as precluding the Union from filing charges with?the Board or to waive any,,rights under the Act, it would be contrary to Federal law and un-enforceable.Local 748 International Association of Machinists v. United Aircraft Corp,337 F.2d.5, 7-10 (C.A. 2), cert. denied 380 U.S. 908; cf.Smith v Evening News Assn,371,U.S. 195, 197;Carey v. Westinghouse Electric Corp.,375 U.S. 261, 268, 271-27214Reynoldstestified that he drafted the statements. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.By discriminating in regard to the hire and tenure of employment of SimasMikalauskas and Randall Larson because the Union sought to have them receivethe rate of pay established by the collective-bargaining agreement, the Respondentengaged, and is engaging, in unfair labor practices within the meaning of Section8(a)(3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged, andisengaging, in unfair labor practices within the meaning of Section 8(a)(1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practicesitwill be recommended that the Respondent be ordered to cease and desist there-from and take certain affirmative action of the type conventionally ordered insuch cases as provided in the Recommended Order below, which I find necessaryto remedy and to remove the effects of the unfair labor practices and to effectuatethe policies of the Act.Having found that the Respondent discriminatorily terminated Simas Mikalauskasand Randall Larson on December 30, 1965, the conventional remedy would requirethat the said Respondent be ordered to offer Mikalauskas and Larsonimmediateand full reinstatement without prejudice to their seniority or other rights andprivileges.However, insofar as developed by the record in thiscase, onJanuary 24,1966,Mikalauskas was reemployed at his former job with whatever benefits he hadpreviously had in that classification. As a result, even though his reemploymentwas illegally conditioned upon his signing a statement repudiating the charge filedby the Union on his behalf,itdoesnot appear that any purpose would be servedby now requiring the Respondent to reoffer him his former job.15 Larson, as foundearlier,was similarly discriminated against.Whereas he was not offered reemploy-ment immediately after he signed the statement repudiating the charge which theUnion had filed, the prospect of future employment at the end of the school-termwas held out to him by Wiegand. At some time thereafter, in a letter to Larson,the Respondent apparently offered him reinstatement but he declined on the groundthat he had another job. Although the precise date of this offer does not appearin the record, Larson testified that at the time he received the letter from theCompany he had other employment and was no longer interested in working forthe Respondent. In view of these facts, the Company's offer to Larson must be heldto have effectively terminated the Respondent's liability for backpay or reinstate-ment from the date thereof.Research Designing Service,141 NLRB 211, 216. TheRespondent, however, remains liable for making these two employees whole forany loss of earnings that they may have suffered from the time of their termina-tion on December 30, 1965, to the date of reemployment, in the case of Mikalauskas,and, with respect to Larson, the date when the latter refused to accept the reem-ployment which the Company offered.Eastern Die Co.,142 NLRB 601, 604,enfd. 340 F.2d 607 (C.A. 1). The backpay of the foregoing employees shall becomputed in accordance with the formula approved in F.W. Woolworth Company,90 NLRB 289, with interest thereon computed in themannerand amount prescribedinIsis Plumbing & Heating Co.,138 NLRB 716, 717-721. It will also be recom-mended that the said Respondent be required to preserve and make available tothe Board or its agents, on request, payroll and other records to facilitate the com-putation of backpay due.15But seeSimmons,Inc.,134 NLRB 1038,1039,where an employer that had discrimina-torily discharged a number of strikers,reinstatedthemas new employees,thereby depriv-Ing them of all seniority acquired before the strike. In that casethe Board ordered thatthe employer restore to the strikers their full seniority and otherrights andprivilegeswithheld upon reinstatement and make them whole for any financial loss resulting fromtheir reinstatment as new employees FLASCO MFG. CO.619As the unfair labor practices committed by the Respondent are of a characterstriking at the root of employee rights safeguarded by the Act, it will be rec-ommended that the said Respondent be ordered to cease and desist from infring-ing in any manner upon the rights guaranteed in Section 7 of the Act.N.L.R.B.v.EntwistleMfg. Co.,120 F.2d 532, 536 (C.A. 4).Upon the foregoing findings and conclusions and the entire record, and pursuantto Section 10(c) of the Act, I hereby issue the following:RECOMMENDED ORDERFlascoManufacturing Co., its officers, agents, successors, and assigns, shall:1.Cease and desit from:(a)Discouraging membership in any labor organization of its employees, bydiscriminating in regard to their hire, tenure, or any other terms or conditions ofemployment.(b)Discharging, laying off, or otherwise discriminating against any employeefor seeking to secure the wage rate provided by the collective-bargaining agreementin effect between Fiasco Manufacturing Co. and District Lodge 162, InternationalAssociation of Machinists and Aerospace Workers, AFL-CIO, or any other labororganization.(c)Coercively, or otherwise unlawfully, inducing or encouraging any employ-ees to repudiate unfair labor practice charges filed on their behalf by any labororganization.(d) In any other manner, interfering with, restraining, or coercing its employ-ees in the exercise of their right to self-organization, to form, join, or assist anylabor organization, to bargain collectively through representatives of their ownchoosing, or engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or to refrain from any or all such activities.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a)Make whole Simas Mikalauskas and Randall Larson for any financial losssuffered as the result of their discriminatory termination, as provided in the sec-tion of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, for'examination and copying, all payroll records, social security payment records,timecards,personnel records and reports, and all other records necessary orappropriate to analyze the amount of backpay due.(c)Post at its plant in Sioux City, Iowa, copies of the attached notice marked"Appendix." 16 Copies of said notice to be furnished by the Regional Director forRegion 18, shall, after being duly signed by a representative of the Respondent,be posted by it for 60 consecutive days thereafter. Reasonable steps shall be takenby the said Respondent to insure that said notices are not altered, defaced, or,covered by any other material.(d)Notify said Regional Director, in writing, within 20 days from the receiptof this Decision, what steps the Respondent has taken to comply herewith.1716 In the event that this Recommended Order Is adopted by the Board, the words, "aDecision and Order" shall be substituted for the words, "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order."1] In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelationsAct, as amended,we hereby notify our employees that:WE WILL NOT discourage membership of our employees in, or activities onbehalf of,DistrictLodge 162,InternationalAssociation ofMachinists andAerospace Workers,AFL-CIO, orany other labor organization,by discharg-ing or otherwise discriminating against any of our employees. 620DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discharge, layoff, or otherwise discriminate against anyemployee because the aforesaid Union,or any other labor organization, hassought to secure for such employee the wage rates or any other benefit pro-vided by a collective-bargaining agreement.WE WILLNOT, in the event a labor organization files unfair labor practicecharges against us, induce or encourage any employee to repudiate suchcharges in a manner constituting interference,restraint,or coercion in viola-tion of Section 8(a)(1) of the Act.WE WILLNOT in any other manner, interferewith, restrain,or coerceemployees in the exercise of their right to self-organization,to form, join,or assist the above-named Union,or any other labor organization,to bargaincollectively through representatives of their own choosing,and to engage inconcerted activities for the purpose of collective bargaining or other mutualaid or protection or to refrain from any or all such activities.WE WILLmake whole Simas Mikalauskas and Randall Larson for anyfinancial loss suffered as a result of the discrimination against them.FLASCO MANUFACTURING CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 316Federal Building,110 South Fourth Street,Minneapolis,Minnesota55401, Tele-phone 334-2618.Local No.41, International Brotherhood of Electrical Workers,.AFL-CIOandNew York Telephone Company.Case 3-CC-3 39..January 5, 1967DECISION AND ORDEROn October 19, 1966, Trial Examiner George A. Downing issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices within the meaning of the National Labor Relations Act, asamended, and recommending that it cease and desist therefrom andtake certain affirmative action,as setforth in the attached TrialExaminer's Decision. The Trial Examiner also found that Respond-ent had not engaged in certain other unfair labor practices and rec-ommended that the complaint be dismissed with respect to such alle-gations. Thereafter, exceptions to the Trial Examiner's Decision andsupporting briefs were filed by the Respondent and by the GeneralCounsel. The Charging Party filed an answering brief in support ofthe Trial Examiner's Decision.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Brown, Jenkins, and Zagoria].162 NLRB No. 57.